    Case 2:18-cv-08350-MLCF-JVM Document 16-4 Filed 02/08/19 Page 1 of 9




                              UNITED STATES DISTRICT COURT

                             EASTERN DISTRICT OF LOUISIANA

LYNISHA REFF, LYNDON RED, SR.,                        CIVIL ACTION
TRACY HARRIS, AND LYSCHINE WILLIAMS
                                                      NO. 2:18-cv-08350
VERSUS
                                                      JUDGE: MARTIN L. C. FELDMAN
WERNER ENTERPRISES, INC.,
JAKIE BROWN, AND                                      MAGISTRATE: JANIS VAN MEERVELD
ACE AMERICAN INSURANCE COMPANY

  REPLY MEMORANDUM IN SUPPORT OF MOTION FOR LEAVE OF COURT TO
    FILE COUNTERCLAIM AND SUPPLEMENTAL AND AMENDING ANSWER

        NOW INTO COURT, through undersigned counsel, comes Defendant, Werner

Enterprises, Inc., who files this Reply Memorandum in support of its Motion for Leave of Court

to File Counter Claim and Supplemental and Amending Answer (Rec. Doc, 8).              The claims

raised in Defendant’s Proposed Counter Claim were timely filed and not prescribed.             The

Proposed Counter Claim and Supplemental and Amended Answer satisfy the pleading

requirements for fraud.

   I.      The Fraud Claim Raised in Defendant’s Counter Claim Are Not Prescribed

        “Delictual actions are subject to a liberative prescription of one year. This prescription

commences to run from the day injury or damage is sustained. La. C.C. Art. 3492.

        Under article 3492, prescription in actions arising ex delicto commences on the
        day actual and appreciable damage is sustained. The doctrine of contra non
        valentum prevents the running of liberative prescription where the cause of action
        is not known or reasonably knowable by the plaintiff. Damage is considered to
        have been sustained, within the meaning of the article, only when it has
        manifested itself with sufficient certainty to support accrual of a cause of action.

Aetna Cas. & Sur. Co. v. Stewart Const. Co., 00-1332 (La. App. 5 Cir. 2/28/01), 780 So. 2d

1253, 1256–57 (citing Cole v. Celotex Corp., 620 So.2d 1154 (La.1993); Smith v. Mine Safety
    Case 2:18-cv-08350-MLCF-JVM Document 16-4 Filed 02/08/19 Page 2 of 9



Appliances, 93–706 (La.App. 5th Cir.1/25/94), 631 So.2d 1251, writ denied 94–0965

(La.6/17/94) 638 So.2d 1094).

       Prescription on the claims raised in Defendant’s proposed Counter Claim (Rec. Doc. 8-5)

did not begin to run on September 4 2017, when the alleged accident occurred, or when counsel

for the plaintiffs sent Defendant a letter of representation on September 11, 2017. 1) The cause of

action for fraud was not known or reasonably knowable in September 2017; and 2) No damage

to Defendant had been sustained in September 2017.

   A. The Cause of Action for Fraud was not Reasonably Knowable Until Defendant
      Investigated the Accident and Parties Involved

       A disagreement between two drivers about whether an accident occurred and notice that

one party is represented by counsel – mere notice of a potentially wrongful act – does not

commence the running of the prescriptive period for fraud because there is insufficient

information to state a cause of action for fraud. Plaintiffs dedicated multiple pages of their

opposition memorandum to the strict requirements for fraud claims, including detailed

descriptions of the elements for fraud and the heightened pleading requirements under Federal

Rule of Civil Procedure 9(b). As the plaintiffs state, “Rule 9(b) requires ‘the who, what, when,

where, and how’ to be laid out.” (Rec. Doc. 9). The who, what, where, when and how of the

fraud was not reasonably knowable on September 4, 2017 when the alleged accident occurred, or

seven days later when plaintiffs’ counsel sent a letter of representation. The who, what, where,

when and how of the fraud only became reasonably knowable during the course of Defendant’s

investigation of the alleged accident and the parties involved.

       “Prescription does not run if the cause of action has not established itself with sufficient

certainty to be susceptible of proof in a court of justice.”       Nat'l Union Fire Ins. Co. of




                                                 2
     Case 2:18-cv-08350-MLCF-JVM Document 16-4 Filed 02/08/19 Page 3 of 9



Pennsylvania v. Spillars, 552 So. 2d 627, 630 (La. Ct. App. 1989), writ denied, 556 So. 2d 61

(La. 1990), and writ denied, 556 So. 2d 61 (La. 1990).

         At the earliest, the cause of action for fraud became reasonably knowable on October 29,

2018, when undersigned counsel for Defendant received information from its investigator

providing background information about the plaintiffs, their vehicle, and their connections to

other accidents with similar factual scenarios to the alleged accident at issue. That information

was used to prepare the proposed Counter Claim. On its face, the allegations of the Counter

Claim show the cause of action became reasonably knowable after an investigation – not in

September 2017. 1 The Counter Claim was filed within three months of Defendant’s receipt of

the information from its background investigator and well within the one year prescriptive

period. The investigation is ongoing.

         Spillars, supra, concerned an exception of prescription under the one year period set forth

under La. C.C. Art. 3492. National Union filed suit against Spillers and Hodge to recover

proceeds paid on a policy against embezzlement, alleging Spillers and Hodge engaged in a




1
   a.     Paragraphs 1, 2 and 5 of the Counter Claim identify the parties to the Counter Claim and the factual
allegations made by the plaintiffs in the original complaint.
b.        Paragraphs 3 and 4 of the Counter Claim include new facts discovered in Defendant’s investigation
regarding prior and subsequent accidents involving the vehicle occupied by the plaintiffs and pre-existing damage to
the plaintiffs’ vehicle.
c.        Paragraph 6 of the Counter Claim describes evidence uncovered during Defendant’s investigation of more
than 30 other accidents with similar factual scenarios to the alleged accident at issue.
d.        Paragraphs 7 through 10 of the Counter Claim describe factual connection between the plaintiffs in the
instant suit and the other accidents described in Paragraph 6.
e.        Paragraph 11 of the Counter Claim asserts claims under La. C.C. art 1953. As stated in Paragraph 11, those
claims are premised on evidence detailed in the prior paragraphs, which was discovered in the course of Defendant’s
investigation.
f.        Paragraph 12 of the Counter Claim asserts Defendant’s belief that additional investigation will uncover
additional evidence of misrepresentations.
g.        Paragraph 13 of the Counter Claim asserts claims that the plaintiffs were aware of the similar claims
referenced in Paragraph 6, uncovered during the course of Defendant’s investigation.
h.        Paragraph 14 of the Counter Claim asserts Defendant suffered damages as a result of the fraudulent activity
discovered during the course of Defendant’s investigation.

                                                         3
    Case 2:18-cv-08350-MLCF-JVM Document 16-4 Filed 02/08/19 Page 4 of 9



scheme to charge the insured, Howard Distribution Center, for parts that were not delivered. The

trial court overruled the exception of prescription and the judgment was affirmed on appeal.

       The facts, as outlined in the Spillars opinion, show suspicions of fraudulent conduct first

arose in November 1984, after Howard’s Director of Loss Prevention received an anonymous

phone tip. An investigation began at that time. The Sheriff’s Office was notified three months

later on February 18, 1985. Hodge was intervened on February 25, 1985 and gave a statement to

the district attorney on February 26, 1985 admitting in general terms to a conspiracy to

misappropriate funds.    That same day, Spillers signed two statements admitting he had an

agreement with Hodge and that most charges billed to Howard were not legitimate – invoices

were submitted and paid by Howard, but not parts were delivered. National Union filed suit 363

days after the statements were obtained from Hodge and Spillers, on February 24, 1986. The

Spillars Court rejected Hodge’s and Spillers’ argument that the tortious acts occurred and were

discovered by Howard more than a year before suit was filed, finding that Howard “discovered

facts sufficient to entitle it to bring suit only on February 26, 1985, after questioning Hodge and

Spillers and receiving their statements. Prior to this time, plaintiff had mere suspicions.” Id. at

631 (emphasis in original).

       The rational in the instant suit is analogous. The fact that the plaintiffs alleged an

accident occurred, while Mr. Brown denied any accident, is insufficient on its own to give rise to

a claim for fraud. The who, what, when and how requirements where not reasonably knowable.

The cause of action only became reasonably knowable after an investigation.            The claims

asserted in Defendant’s Cross Claim have not prescribed and leave should be granted to allow

Defendant to file its Cross Claim.




                                                4
    Case 2:18-cv-08350-MLCF-JVM Document 16-4 Filed 02/08/19 Page 5 of 9



   B. Prescription Did Not Begin to Run Until Damages were Sustained by Defendant

          Even if the plaintiffs could meet their burden to prove Defendant should have reasonably

known about the plaintiff’s fraudulent activity in September 2017, the fraud claims would not be

prescribed, because Defendant did not sustain any damages in September 2017 and prescription

does not begin to run until damages are sustained.

          Mere notice of a wrongful act will not suffice to commence the running of the
          prescriptive period. The reason is clear. In order for the prescriptive period to
          commence, the plaintiff must be able to state a cause of action—both a wrongful
          act and resultant damages. Because the damage must necessarily occur after the
          wrongful act, prescription runs from that point and not from the date of the
          wrongful act.

Rayne State Bank & Tr. Co. v. Nat'l Union Fire Ins. Co., 483 So. 2d 987, 995 (La. 1986).

          Defendant’s proposed Counter Claim seeks damages “including but not limited to,

attorney’s fees and litigation expenses in association with the investigation and defense of this

action.” (Rec. Doc. 8-5, ¶ 14). The damages sustained by Defendant, and any damages which

may be sustained in the future, were not sustained on the date of the alleged accident, September

4, 2017. Nor were those damages sustained when counsel for the plaintiffs sent Defendant a

letter of representation dated September 11, 2017.       The damages were sustained and have

continued since plaintiff’s filed the instant suit on August 31, 2018, causing Defendant to incur

attorney’s fees and litigation expenses in association with the investigation and defense of this

action.

          The Louisiana Supreme Court addressed a similar issue in Rayne, supra. Rayne involved

an exception of prescription in a legal malpractice claim arising out of defective mortgages. The

defective mortgages were executed in January 1979 and the bank, Rayne, received notice of

potentially fatal defects in March 1980. In November 1980, the mortgagees informed Rayne that

the mortgages were defective and threated to file for bankruptcy if the bank refused to lend

                                                 5
    Case 2:18-cv-08350-MLCF-JVM Document 16-4 Filed 02/08/19 Page 6 of 9



additional money. The bank refused. In January 1981, the mortgagees filed for Chapter 11

bankruptcy and adversary proceedings were filed against Rayne to invalidate the mortgages.

Rayne filed third party complaints alleging malpractice in the bankruptcy court in April 1981.

The Louisiana Supreme Court ruled damages were not sustained until the adversary proceedings

were filed in the bankruptcy court in January 1981, so the third party complaint was timely.

         Damage was not sustained by the bank by virtue of the mere existence of defects
         in the mortgages. At this point, the possibility of damage to the bank was merely
         speculative, uncertain and contingent on the possibility of an attack on the validity
         of the mortgages by a third party, or on the possibility that the debtors would
         declare bankruptcy. In the event that neither of these contingencies occurred, and
         the debtors continued payment of their indebtedness, no harm at all would have
         resulted to the bank . . .Until the debtors in possession, who were vested with the
         avoidance powers of a trustee in bankruptcy thus becoming in effect third parties
         to the loans, attacked the mortgages and sought to have them declared invalid, the
         possibility of damage to the bank resulting from the defects in the mortgages was
         speculative, not capable of ascertainment, and certainly not susceptible of proof in
         a court of law.

Rayne State Bank & Tr. Co. v. Nat'l Union Fire Ins. Co., 483 So. 2d 987, 995–96 (La. 1986).

         As in Rayne, and damages to Defendant in the instant suit were merely speculative in

September 2017. No harm would have resulted if no suit was filed. Damages were sustained

after suit was filed. Those are the specific damages alleged in the Counter Claim: attorney’s fees

and litigation expenses in association with the investigation and defense of this action. (Rec.

Doc. 8-5, ¶ 14).

   II.      The Counter Claim and Supplemental and Amended Answer Meet the Pleading
            Requirements for Fraud

         A nearly identical issue was previously decided by Magistrate Judge Dana Douglas, on

January 28, 2019 in Clark v. Jiri Janda, et al, 2:18-cv-05076-MVL-DMD, allowing leave to file

a counter claim and supplemental and amended answer and specifically finding that the pleading

requirements for fraud were met. A copy of the Order is attached as Exhibit A. The parties in



                                                  6
     Case 2:18-cv-08350-MLCF-JVM Document 16-4 Filed 02/08/19 Page 7 of 9



Clark were represented by the same counsel as in the instant suit and Clark involves one of the

30 other accidents with similar factual scenarios to the alleged accident at issue in the instant

suit. As a result of its investigation in Carter, Werner discovered evidence of fraud and filed a

motion for leave to file a counter claim to assert claims for fraud and amend it answer to add an

affirmative defense concerning fraud.

        Judge Douglas explained her ruling as follows:

        This Court has reviewed the eighth affirmative defense and the proposed
        counterclaim and finds that they satisfy Rule 15 at this time. The counterclaim alleges
        that Janda experienced no vehicular impact on the day of the alleged accident and that
        there was no damage to either Janda’s or Clark’s vehicle. It alleges that Werner has
        discovered through investigation that there have been 30 “similar” accidents that have
        resulted in litigation against insurance companies. It outlines the details of the alleged
        scheme to defraud insurance companies by faking accidents, i.e., how the plaintiffs
        perpetrated the alleged fraudulent accidents. Werner also includes a detailed chart
        that delineates the plaintiffs in all of the similar lawsuits, counsel for plaintiffs in
        those lawsuits, when the accidents allegedly occurred, where they occurred, and what
        circumstances caused the underlying accidents. The chart lists 21 of these “similar”
        accidents. The counterclaim ultimately alleges that plaintiff here and those in the
        other 20 lawsuits have fraudulently misrepresented the occurrence of the underlying
        vehicular accidents in order to defraud the insurance companies.

        The counterclaim and the accompanying affirmative defense are sufficient under Rule
        15. The allegations are detailed enough to fairly apprise Clark of the claims against
        him. Clark cannot cry prejudice here given that he has adequate time within which he
        can complete discovery before the discovery deadline of April 19, 2019. This Court
        cannot say at this time – especially under the liberal standard of Rule 15 – that the
        counterclaim fails to state a claim to relief that is plausible 7 on its face. That is more
        appropriately the subject of a motion before the District Court after the parties have
        conducted some discovery on their claims.

Exhibit A, p. 6.

        This Honorable Court considered a similar issue in Frazier v. Runnels, et al. 2:18-cv-02340-

ILRL-JVM, denying the plaintiffs’ motion to strike an amended petition raising fraud claims.

Attached as Exhibit B. That suit also involved one of the 30 other accidents with similar factual

scenarios to the alleged accident at issue in the instant suit. Your Honor ruled:




                                                    7
    Case 2:18-cv-08350-MLCF-JVM Document 16-4 Filed 02/08/19 Page 8 of 9



          Here, Defendants have satisfied the requirements of Rule 9(b). The alleged
          misrepresentation is the assertion by Plaintiffs that they were injured in a motor
          vehicle accident on November 13, 2017. This assertion has been made by the
          Plaintiffs in their Complaint and they stand by that assertion to this day. In support of
          their position that Plaintiffs made these alleged misrepresentations with the intent to
          deceive, Defendants allege that similar accidents have been suffered by relatives of
          Tiffany Turner who were represented by the same attorney who pursued other,
          similar claims on behalf of other plaintiffs and that Tiffany Turner has previously
          made questionable insurance claims and has been convicted of forgery. This, they
          argue, supports an inference of fraud. And indeed, if Defendants are correct, the
          Plaintiffs have made the misrepresentations in their Complaint in an attempt to
          collect damages from the Defendants for an incident that did not occur or was staged.
          In being forced to defend Plaintiffs’ purportedly false claims, Defendants allege they
          have suffered damages in the form of attorneys’ fees.

          Exhibit B, at p. 7.

          For the same reasons articulated by Judge Douglas and Your Honor, the Rule 9(b) pleading

requirements were met in the instant suit and the requirements of Rule 15 were also satisfied. The

Defendant’s Motion for Leave should be granted.

   III.       CONCLUSION

          The claims set forth in Defendant’s proposed Counter Claim are not prescribed. The

cause of action for fraud was not known or reasonably knowable in September 2017 and

Defendant had not sustained damage in September 2017. Prescription did not begin to run until

after suit was filed and Defendant discovery evidence of fraud during its investigation. Further,

the fraud claims set forth in the proposed Counter Claim and affirmative defense asserted in the

Supplemental and Amended Answer describe the fraud with particularity, satisfying the pleading

requirement. Defendant respectfully requests that the Court grant its Motion for Leave to file the

Counter Claim and Supplemental and Amended Answer.




                                                     8
    Case 2:18-cv-08350-MLCF-JVM Document 16-4 Filed 02/08/19 Page 9 of 9



       WHEREFORE, Defendant, Werner Enterprises, Inc., prays that the motion be deemed

good and sufficient and that leave to allege a counterclaim and to include the affirmative defense

be granted.

                                                       Respectfully submitted,

                                                       /s/ Guy D. Perrier


          CERTIFICATE OF SERVICE                       GUY D. PERRIER, #20323
                                                       RALPH J. AUCOIN, JR. #31023
    I hereby certify that the foregoing pleading       PERRIER & LACOSTE, LLC
    has been delivered to all counsel of record        One Canal Place
    through the Court’s CM/ECF system this 8th         365 Canal Street, Suite 2550
    day of February, 2019, at their last known         New Orleans, Louisiana 70130
    address of record.                                 Tel: (504) 212-8820;
                                                       Fax: (504) 212-8825
            /s/ Guy D. Perrier                         Email: gperrier@perrierlacoste.com
      _____________________________                    Email: raucoin@perrierlacoste.com
            GUY D. PERRIER                             ATTORNEYS FOR DEFENDANT,
                                                       Werner Enterprises, Inc.




                                                   9
